[Cite as State v. Guyton, 2014-Ohio-1999.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                       C.A. No.       13CA010443

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
EARNEST G. GUYTON, JR.                              COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   CR27928

                                 DECISION AND JOURNAL ENTRY

Dated: May 12, 2014



        BELFANCE, Presiding Judge.

        {¶1}     Defendant-Appellant Ernest G. Guyton, Jr. appeals from the judgment of the

Lorain County Court of Common Pleas denying his motion to correct a clerical error. For the

reasons set forth below, we affirm.

                                               I.

        {¶2}     In 1983, Mr. Guyton pleaded guilty to aggravated murder along with a

specification and aggravated burglary. He was sentenced to “life imprisonment with parole

eligibility after serving thirty full years” for aggravated murder and seven to twenty-five years

for aggravated burglary to run consecutively to each other and to sentences for other unrelated

offenses. Mr. Guyton’s convictions were affirmed on direct appeal. See State v. Guyton, 18

Ohio App.3d 101, 101 (9th Dist.1984).

        {¶3}     In 2011, Mr. Guyton filed a motion to “Correct Clerical Mistake in Judgment

Entry Arising from Oversight or Omission Pursuant to Crim.R. 36(A) with Combined Motion for
                                                2


De Novo Resentencing Hearing as though Sentencing had Never Previously Occurred.” The

trial court subsequently issued an entry denying the motion. While Mr. Guyton filed a notice of

appeal from that entry, however, his attempted appeal was dismissed as untimely. In 2013, Mr.

Guyton filed a “Motion to Correct Clerical Error in Judgment Entry due to Oversight or

Omission Pursuant to Crim.R. 36(A).” In that motion Mr. Guyton asserted that the trial court’s

sentence for aggravated murder imposed at the sentencing hearing was not correctly reflected in

the judgment entry. Specifically, Mr. Guyton maintained that the trial court’s statement at the

sentencing hearing that he was sentenced to “thirty years to life without consideration of parole

until after thirty years” was not accurately reflected in the trial court’s judgment entry because

the judgment entry stated that Mr. Guyton was sentenced to “thirty full years to life.” The trial

court summarily denied the motion.

       {¶4}    Mr. Guyton has appealed, raising four assignments of error for our review.

                                               II.

                                 ASSIGNMENT OF ERROR I

       DEFENDANT-APPELLANT WAS DENIED THE RIGHT TO EFFECTIVE
       ASSISTANCE OF COUNSEL BY TRIAL COUNSEL AND APPELLANT
       (SIC) COUNSEL IN HIS DIRECT APPEAL IN VIOLATION OF HIS RIGHTS
       UNDER THE SIXTH AMENDMENT TO THE UNITED STATES
       CONSTITUTION.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN ACCEPTING APPELLANT’S PLEAS OF
       GUILTY IN THE FOLLOWING RESPECTS:        A) A SINGLE JUDGE
       ACCEPTED A PLEA OF GUILTY TO THE CHARGE AND THE
       SPECIFICATION AND IN SO DOING SHOULD HAVE MADE AN
       INDEPENDENT JUDGMENT AS TO WHETHER OR NOT THE
       SPECIFICATION SHOULD HAVE BEEN DISMISSED PURSUANT TO
       CRIMINAL RULE 11(C)(3); (B) A THREE JUDGE PANEL ACCEPTED A
       PLEA OF GUILTY TO THE CHARGE AND THE SPECIFICATION YET
       FAILED TO MAKE A SPECIFIC DETERMINATION AS TO WHETHER OR
       NOT THE OFFENSE APPELLANT PLEAD[ED] GUILTY TO SHOULD BE
                                                3


       DETERMINED TO BE A LESSER INCLUDED OFFENSE;                                   I.E.,
       AGGRAVATED MURDER WITHOUT A SPECIFICATION.

                                ASSIGNMENT OF ERROR III

       THE COURT ERRED IN FAILURE TO DECLARE THE SPECIFICATION IN
       OHIO REVISED CODE SECTION 2929.04(A)(7) UNCONSTITUTIONAL AS
       APPLIED TO APPELLANT.

                                ASSIGNMENT OF ERROR IV

       TRIAL COURT ERRED BY NOT INFORMING APPELLANT OF THE
       CONSEQUENCES OF HIS PLEA IN VIOLATION OF CRIMINAL RULE
       11(C)(2)(a).

       {¶5}   In Mr. Guyton’s four assignments of error he raises issues not raised in his

“Motion to Correct Clerical Error in Judgment Entry due to Oversight or Omission Pursuant to

Crim.R. 36(A)[,]” the denial of which is the subject of this appeal. Accordingly, the trial court

did not have the opportunity to consider these arguments, and we decline to pass on such issues

in the first instance.1 See State v. Thomas, 9th Dist. Lorain No. 13CA010424, 2014-Ohio-64, ¶

9. Mr. Guyton’s contention in his motion was that the trial court’s sentencing entry contained a

clerical error. However, Mr. Guyton has not raised this issue on appeal, and none of the issues

he has raised point to any clericals errors. Mr. Guyton has not demonstrated that the trial court

erred in denying his motion. Thus, his four assignments of error are overruled.

                                               III.

       {¶6}   In light of the foregoing, we overrule Mr. Guyton’s assignments of error and

affirm the judgment of the Lorain County Court of Common Pleas.

                                                                             Judgment affirmed.




       1
         We note, however, that his second through fourth assignments of error raise issues
previously addressed in his direct appeal. See Guyton at 101-102, 104.
                                                 4




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     EVE V. BELFANCE
                                                     FOR THE COURT



CARR, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

ERNEST G. GUYTON, JR., pro se, Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.